Citation Nr: 0712816	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-03 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a disability manifested 
by shortness of breath, claimed as a result of asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1990.

This matter is on appeal from the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A chronic respiratory disorder was not manifest during 
service; the veteran's current respiratory complaints are 
unrelated to service.

2.  Respiratory symptomatology was not identified until 2002. 

3.  A diagnosis of asbestosis or any asbestos-related 
disorder has not been shown.

4.  Shortness of breath, without manifestations of an 
underlying disability, is not a disability for which 
compensation is payable.


CONCLUSION OF LAW

A disability manifested by shortness of breath, claimed as a 
result of asbestos exposure, was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that there is no current specific statutory 
guidance with regard to claims for service connection for 
asbestosis and other asbestos-related diseases nor has VA 
promulgated any regulations regarding asbestos-related 
diseases.  However, VA has issued procedures on asbestos-
related diseases which provide some guidelines for 
considering compensation claims based on exposure to asbestos 
in VA ADJUDICATION PROCEDURE MANUAL M21-1 (formerly 
Department of Veteran's Benefits, DVB, Circular 21-88-8, 
Asbestos-Related Disease (May 11, 1988)).  

In addition, the Board will consider the guidance in 
VAOPGCPREC 4-2000.  VA must analyze the claim of entitlement 
to service connection for asbestosis under these 
administrative protocols.  Subparagraph 7.21a(1) of the M21-1 
recognizes that inhalation of asbestos fibers can produce 
fibrosis and tumors, interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, lung cancer, 
and cancers of the larynx and pharynx.  Subparagraph 7.21a(3) 
points out that persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  

The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  M21-1, Part VI, Ch. 7.21.  An asbestos-related 
disease can develop from brief exposure (as little as a month 
or two) to asbestos or indirectly (bystander disease).  Id.  
There is a prevalence of asbestos-related disease among 
shipyard workers since asbestos was used extensively in 
military ship construction.  Id.  

It is a fact that many U.S. Navy veterans during World War II 
were exposed to chrysotile products, as well as amosite and 
crocidolite, since these varieties of African asbestos were 
used extensively in military ship construction.  Id.; see 
also Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  The veteran served in 
the Navy from 1967 to 1990; however, it is a matter of 
historical record that the Navy continued to use asbestos 
until at least the early 1970s. 

With asbestos-related claims, the Board must determine 
whether the claim-development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Veterans 
Claims Court indicated that the Board should have 
specifically referenced the DVB Circular and discussed the 
RO's compliance with the Circular's claim-development 
procedures).  

With these claims, the RO must determine whether or not 
military records demonstrate evidence of asbestos exposure 
during service, develop whether or not there was pre-service 
and/or post-service occupational or other asbestos exposure, 
and determine whether there is a relationship between 
asbestos exposure and the claimed disease, keeping in mind 
the latency and exposure information discussed above.  See 
M21-1, Part VI, Ch. 7.21.  

The Veterans Claims Court has held that neither MANUAL M21-1 
nor the CIRCULAR create a presumption of exposure to asbestos 
solely from shipboard service.  Rather, they are guidelines 
which serve to inform and educate adjudicators as to the high 
exposure of asbestos and the prevalence of disease found in 
insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 
287 F.3d 1377 (Fed. Cir. 2002); see also Nolen v. West, 12 
Vet. App. 347 (1999); VAOPGCPREC 4-2000.

Turning to the issue of whether military records demonstrate 
evidence of asbestos exposure during service, the Board notes 
that the veteran completed an Asbestos Medical Surveillance 
Program Screening Questionnaire in May 1980.  The stated 
purpose of the questionnaire was to survey personnel in 
selected jobs to determine if they should be included in the 
Surveillance Program.  

In the questionnaire, the veteran indicated that he had no 
asbestos exposure prior to his Navy career and 6 months of 
asbestos exposure during the decommissioning of the USS 
Repose in 1978 while ripping lagging from pipes, vents, and 
ducts.  The signatory checked the box reflecting that, based 
upon the information provided, significant exposure to 
asbestos was considered likely.  

Further, the veteran was 17 years old when he entered onto 
active duty so it is reasonable to assume that he did not 
have occupational asbestosis exposure pre-service.  His post-
service occupation in the health care field does not suggest 
post-service asbestosis exposure.  

Therefore, for purposes of this decision, the issue of 
exposure to asbestos during Naval service will be conceded.  
The threshold question, however, is whether the veteran 
developed asbestosis or an asbestosis-related disorder 
(defined in M21-1) due to asbestos exposure while on active 
duty.  After a review of the evidence, the Board finds that 
the appeal must be denied.

Specifically, service medical records are negative for 
asbestosis or an asbestosis-related illness, or chronic 
respiratory complaints of any kind.  Of note, multiple chest 
X-rays over the years were all normal, including April 1970, 
January 1974, July 1978, and September 1982.  Significantly, 
the May 1990 retirement physical reflected a normal clinical 
evaluation of the veteran's lungs.  Therefore, no chronic 
respiratory disorder was noted during active duty.

Shortly after service separation, the veteran filed claims 
for a myriad of medical problems but did not include 
respiratory complaints.  A November 1990 VA examination 
reflected normal lungs.  Similarly, a July 1998 VA 
examination revealed that the chest was clear to 
auscultation, without crackles or wheezes.  

In October 2002, the veteran filed a claim for shortness of 
breath due to exposure to asbestos.  In a December 2002 VA 
examination, he reported a two-year history of shortness of 
breath which he maintained was due to exposure to asbestos.  
Physical examination revealed that the lungs were clear to 
auscultation, no wheezing or crackles, no kyphosis, and no 
pectus excavatum.  Pulmonary functions tests were normal, and 
the chest X-ray was negative.  

The examiner concluded that he was unable to make a diagnosis 
because of normal findings.  The subjective factor was 
shortness of breath, but there were no objective factors 
present.  The examiner made a specific finding that cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, and chronic respiratory failure were not 
present.

In a subsequent note of clarification, the examiner related 
that the B reader found no plain radiographic evidence for 
asbestosis but noted a "small curvilinear scar/plate-like 
atelectasis anteriormedially on the right between post 8 & 9 
ribs on PA [posterior-anterior view] and over the heart on 
lateral view."  A reasonable reading of the December 2002 
examination report is that a chronic respiratory disorder, 
nor asbestosis or an asbestosis-related disorder was shown.

For informational purposes only, a "B-reader" is a doctor 
certified by the National Institute for Occupational Safety 
and Health (NIOSH) to detect abnormalities in chest X-rays, 
such as those indicating asbestosis, silicosis, and black 
lung disease.

In a January 2003 chest X-ray, focal pleural thickening 
between the posterior lateral 8th and 9th ribs on the left was 
noted.  An April 2003 follow-up chest X-ray again noted an 
area of slight pleural thickening in the left lateral chest 
wall at about the level of the 8th rib and was unchanged.  
The radiologist indicated that this was a stable finding and 
"probably post-inflammatory."  The radiologist noted that 
the chest showed no active disease.  

Therefore, the Board finds that the January 2003 chest X-ray 
does not support a finding of asbestosis or an asbestosis-
related disorder.  Additional clinical records were reviewed 
but do not reflect a diagnosis consistent with asbestosis or 
an asbestosis-related disorder.  

Next, the Board has considered the claim on a direct basis.  
As noted above, service medical records do not show a chronic 
respiratory disorder.  Post-service evidence is negative for 
complaints of shortness of breath for many years after 
discharge.  In this case, the Board emphasizes the multi-year 
gap between discharge from service (1990) and initial 
reported respiratory symptoms in 2002 (a 12-year gap).  

Furthermore, when the veteran underwent a VA examination in 
December 2002, he reported two-year history of shortness of 
breath.  Even assuming that his symptoms began as early as 
2000, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

In addition, no competent evidence establishes a medical 
nexus between the veteran's complaints of shortness of breath 
and military service.  While he is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses, 
Layno v. Brown, 6 Vet. App. 465, 470 (1994), as lay person, 
he is not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  Therefore, the veteran's assertion that his 
shortness of breath is due to asbestos exposure or related to 
military service has little probative weight.

In sum, a chronic respiratory disorder was not shown in 
service or for many years thereafter.  And the competent 
evidence does not establish a nexus between the veteran's 
current complaints and active duty.  

Moreover, notwithstanding the veteran's exposure to asbestos, 
the Board finds that he does not, in fact, have a disorder 
which can be reasonably attributable to asbestos exposure.  
While X-ray evidence has shown atelectasis and slight pleural 
thickening, those disorders are not listed in subparagraph 
7.21a(1) as one of the disorders attributable to inhalation 
of asbestos fibers.  

In addition, while persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer, there is no evidence 
that the veteran has been treated for any of these disorders, 
nor has he so asserted.  Since there is no current diagnosis 
of a chronic respiratory disorder, asbestosis, or an 
asbestosis-related disorder, the appeal is denied.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006)), imposes obligations on 
VA in terms of its duty to notify and assist claimants.  
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The veteran was provided with a due process letter specific 
to asbestos claims in November 2002 and was also notified of 
the VCAA as it applies to his present appeal by 
correspondence dated in April 2006.  He has been provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

The letters provided to the veteran generally informed him of 
the evidence not of record that was necessary to substantiate 
his claim and identified which parties were expected to 
provide such evidence.  He was notified of the need to give 
to VA any evidence pertaining to his claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issue on appeal was obtained in December 2002, 
including having the X-ray read by a specialized "B-
reader."  The evidence also includes additional follow-up X-
ray reports and clinical evidence.  Therefore, the Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  

In addition to the veteran receiving notification of what 
type of information and evidence he needed to substantiate 
his claim for service connection, he was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date by correspondence dated in April 
2006.  However, any questions as to the appropriate 
disability rating or effective date to be assigned are moot 
as the appeal is denied.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  


ORDER

Service connection for a disability manifested by shortness 
of breath, claimed as a result of asbestos exposure, is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


